10 N.Y.3d 740 (2008)
In the Matter of JONATHAN ODOM, Appellant,
v.
DONALD SELSKY, as Director of Special Housing and Inmate Disciplinary Programs, Respondent.
Court of Appeals of the State of New York.
Submitted January 7, 2008.
Decided February 12, 2008.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.